Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 8/29/22 is acknowledged.  Claims 3-7, 9, 13, 23, 27 and 31-39 were canceled.  Claims 1, 2, 8, 10-12, 14-22, 24-26, 28-30, and 40-44 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/22 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See for example paragraphs 64, 65, 94, 130 and 133 of the published application. 
Response to Reply
Claim Rejections - 35 USC § 112
The prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 10-12, 14-22, 24-26, 28-30, and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of claim 1 is modified and maintained because the parentheses makes the claim unclear.  The Office suggests amending “aspect ratio (width:length)” to “aspect ratio, width:length,”.
Prior Art Rejections
In light of applicant’s claim amendment, the rejection under 35 U.S.C. 103 as being unpatentable over Striemer in view of Gaborski, is maintained; and the rejection under 35 U.S.C. 103 as being unpatentable over Striemer in view of Gaborski, as applied to claim 1 above, and further in view of CCS, is modified.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Striemer et al. (“Striemer,” US Pub. No. 2016/0199787, previously cited) in view of Gaborski et al. (“Gaborski,” US Pub. No. 2012/0171087, previously cited).
As to claim 1, Striemer discloses a device comprising: a microslit filter defining a plurality of openings (e.g., SiN membrane); wherein the microslit filter has a thickness from 50 nm to 25 um (e.g., [0027] et seq.); a porosity from 1% to 75% (e.g., [0025] et seq.).  
Regarding claim 1, Striemer does not specifically disclose the shape of the openings are cubic prisms or trapezoids.  Because Striemer discloses the same silicon nitride membrane material as recited in applicant’s specification, then Striemer essentially teaches the properties claims.  See MPEP 2112.01.  Alternatively, matters relating to ornamentation only, which have no mechanical cannot be relied upon to patentably distinguish the claimed invention from the prior art. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have openings with a cubic prism or trapezoid shape because such a modification would be within the general skill of a worker in the art to select a particular shape on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 1, Striemer does not specifically disclose the width and the length of the openings, or the aspect ratio.  Gaborski discloses the nanoporous membranes contemplated herein, nanopores of a variety of sizes are contemplated, i.e., pores of a variety of widths of less than 1 .mu.m. Thus, the widths of the nanopores contemplated include, but are not limited to, pores of less than about 500 nm, 100 nm, 50 nm, 30 nm, 20 nm, 10 nm, 5 nm, etc., where the smaller the average pore width in the nanoporous membrane, the greater the advantageous effects of the methods of modification of the present invention are likely to be.  See e.g., [0040] et seq.  As to the aspect ratio, it would appear that such claimed ratio is a result-effective variable.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed ratio because discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 2, see two internal slits in fig. 4 of Striemer. 
As to claim 8, see claim 1 above. 
As to claim 10, see fig. 1 et seq. of Striemer. 
As to claim 11, see heating element in e.g., [0035] et seq. of Striemer.
As to claim 12, see e.g., [0051] et seq. of Striemer. 
As to claim 14, see e.g., optical biosensor in e.g., [0054] et seq. of Striemer, which essentially discloses a light source and detector. 
Claims 15-22, 24-26, 28-30, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Striemer in view of Gaborski, as applied to claim 1 above, and further in view of Striemer et al. (“CCS,” US Pub. No. 2006/0278580, previously cited). 
See Striemer and Gaborski above. 
As to claims 15 and 18, Striemer does not specifically teach the forming and filtering steps.  CCS teaches forming step in [0095] et seq., and filtering step in e.g., [0134] et seq.  As for the microslit filter, see claim 1 above.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include these steps because Striemer recognizes the benefit of utilizing the microslit filter for variety of applications, such as in hemodialysis devices, laboratory separation devices, multi-well cell culture devices, electronic biosensors, optical biosensors, active pre-concentration filters for microfluidic devices, or other applications (e.g., [0009] of Striemer). 
As to claim 16, see e.g., [0095] et seq. of CCS. 
As to claims 17 and 20, see e.g., [0030] et seq. of Striemer. 
As to claim 19, see e.g., [0082] et seq. of CCS. 
As to claims 22, 24, 25, 28-30, see e.g., [0092] et seq. of CCS.  As to the claimed dimensions of the capture particles, it would appear that such claimed dimensions are result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.
As to claims 21 and 40, see e.g., [0076] et seq. of CCS. 
As to claim 41, see e.g., [0092] et seq. of CCS.
As to claims 26 and 42, see e.g., [0029] et seq. of CCS.
As to claim 43, see e.g., [0070] et seq. of CCS.
As to claim 44, see e.g., [0070] et seq. of CCS.
Response to 37 CFR 1.132 Declaration
The declaration under 37 CFR 1.132 filed 8/29/22 is insufficient to overcome the rejection of claims 1, 2, 8, 10-12, 14-22, 24-26, 28-30, and 40-44 based upon Striemer,  Gaborski, and CCS under 35 U.S.C. 103 rejections, as set forth in the last Office action because: applicant’s arguments presented in the 1.132 Declaration are not persuasive.  
In response to applicant’s arguments, items 6-12, on p. 2-4, the Office respectfully disagrees.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  See MPEP 2141.02(VI) and 2123.  While Striemer discloses conical pores can be produced, as one example, Striemer discloses the shape of the pores can be modified in e.g., [0026].  Striemer also recognizes how pore geometry can be modified in e.g., [0042], by disclosing that some factors that affect the pore transfer process and resulting pore geometry include the etch time, the chamber pressure, the source gases used, and the ratio of the various source gases used.  Lastly, Striemer discloses in paragraphs [0052] et seq., how the properties and characteristics of the SiN membrane, including pore size, may vary as disclosed herein with the potential application. In an embodiment, the properties of the SiN, such as stress, thickness, or Si content, can be tuned or altered during manufacturing to suit a particular application. For example, strength of the SiN membrane may be increased by increasing the thickness. In another example, tensile strength may be increased to make the SiN membrane tighter and more resistant to deflection.  Thus, the cited disclosure, including nonpreferred embodiments, of Striemer would have reasonably suggested to one having ordinary skill in the art that Strimmer’s SiN membranes can have various pore shapes, which may include conical, cubic prisms or trapezoids.  
As for the pore sizes disclosed by Striemer, Striemer discloses in e.g., [0030], the various dimensions of the support, such as opening sizes, bar thickness, or scaffold thickness, can be optimized; in e.g., [0036], while particular membrane dimensions are disclosed, larger membranes on the order of greater than approximately 1 m2 may be possible using the methods disclosed herein; and in e.g., [0041] et seq., use of RIE allows a range of pore sizes and porosities to be formed in SiN films. The pore size and/or porosity of the resulting SiN film can be larger, smaller, or the same as that of the nanoporous silicon or silicon oxide mask.  Thus, the cited disclosure, including nonpreferred embodiments, of Striemer would have reasonably suggested to one having ordinary skill in the art that the pore sizes of Strimmer’s SiN membranes can have various pore sizes, which may include larger or smaller pore sizes.  
In response to applicant’s arguments, items 14-15, on p. 4, the Office respectfully disagrees.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2141.02(VI) and 2123.  While Gaborski discloses small nanopore sizes, Gaborski discloses in [0040], nanopores of a variety of sizes, which include widths of less than 1 um.  The disclosed width of less than 1 um is within the claimed width range of 0.5 um to 15 um.  Thus, the cited disclosure, including nonpreferred embodiments, of Gaborski would have reasonably suggested to one having ordinary skill in the art that the pore sizes of Gabroski’s membranes can have various pore sizes, which may include large or small pore sizes.  
In response to applicant’s arguments, item 16, on p. 5, the Office respectfully disagrees.  While Striemer discloses examples of uses of the membrane in e.g., [0054-0057], Striemer discloses in e.g., [0009], the nanoporous SiN membranes can be used in a variety of applications. These membranes may be used in, for example, hemodialysis devices, laboratory separation devices, multi-well cell culture devices, electronic biosensors, optical biosensors, active pre-concentration filters for microfluidic devices, or other applications.  Also, Striemer recognizes utilizing larger pores in e.g., [0058] by disclosing that other variations to the embodiments disclosed herein are possible. The exact porosity and pore diameter may vary. Larger pores may be beneficial for some applications, though high porosity or merger of pores may be avoided for certain applications because it may cause weakening of the SiN membrane.  Thus, the cited disclosure of Striemer would have reasonably suggested to one having ordinary skill in the art that because Striemer’s membranes can have various pore sizes, Striemer’s membranes can be used in a variety of applications.  
In response to applicant’s arguments, item 17, on p. 5, the Office respectfully disagrees.  The combination of Striemer and Gaborski would not render Striemer’s SiN membranes unsatisfactory for the disclosed uses and application because Striemer recognizes utilizing larger pores in e.g., [0058] by disclosing that other variations to the embodiments disclosed herein are possible. The exact porosity and pore diameter may vary. Larger pores may be beneficial for some applications, though high porosity or merger of pores may be avoided for certain applications because it may cause weakening of the SiN membrane; in e.g., [0030], the various dimensions of the support, such as opening sizes, bar thickness, or scaffold thickness, can be optimized; in e.g., [0036], while particular membrane dimensions are disclosed, larger membranes on the order of greater than approximately 1 m2 may be possible using the methods disclosed herein; and in e.g., [0041] et seq., use of RIE allows a range of pore sizes and porosities to be formed in SiN films. The pore size and/or porosity of the resulting SiN film can be larger, smaller, or the same as that of the nanoporous silicon or silicon oxide mask.  Thus, the cited disclosure of Striemer would have reasonably suggested to one having ordinary skill in the art that because Striemer’s membranes can have larger pore sizes, Striemer’s membranes can be used for applications where larger pore sizes would be beneficial.  
Thus, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. 
With regard to applicant’s arguments relating to the size and shape of Striemer’s and Gaborski’s membranes, and the proposed modification would render Striemer’s membrane unsatisfactory for its intended purpose, see above.  
With regard to applicant’s arguments regarding the result-effective variables, the Office respectfully disagrees.  
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV).  Here, the only difference between the prior art references and the instant claims are the length and aspect ratio dimensions.  Specifically, Striemer discloses the claimed filter thickness and porosity, and Gaborski discloses the claimed width.  One having ordinary skill in the art would have expected the same or similar results of Striemer’s modified membranes.  Furthermore, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See MPEP 2144.05(III)(A).  Applicant’s declaration and arguments do not show the particular range of the claimed length and aspect ratio are critical.  Thus, the Office maintains the instant claims do not distinguish over Striemer and Gaborski.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/30/2022